Title: To George Washington from Benjamin Lincoln, 26 January 1783
From: Lincoln, Benjamin
To: Washington, George


                        
                            My dear General
                            Hingham January 26. 1783.
                        
                        There are a number of deserters confined in the Goal in Boston, whose sufferings (notwithstanding their
                            follies) demand attention. Colo. Popkins has applied to me for directions how they should be sent to their respective
                            regiments. I have order’d him to detain a sufficient guard from the men now on furlough. As soon as they can be collected
                            they will march. This order may interfere with the principles which have been adopted of suffering but a certain number of
                            men from each Regiment to be absent at a time, and operate to the injury of some who are waiting for the return of those
                            now on furlough. But this evil may be remedied if the men detained are considered as on command.
                        Lt Colo. Popkins will return their names.
                        We have no news here. I expect the pleasure of seeing you about the middle of February at Newburgh. With the
                            highest esteem I have the honor to be, your Excellencies most obedt hum. servt
                        
                            B. Lincoln
                        
                    